DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.
Response to Amendment
The amendments filed with the written response received on November 9, 2020 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 15, 20, 36, 38 and 39 have been amended; claims 3-12, 14, 16, 17, 19, 22-27, 29-31, 33 and 41-44 are canceled; and claims 45-57 have been added. Accordingly, claims 1, 2, 13, 15, 18, 20, 21, 28, 32, 34-40, and 45-57 are pending in this application, with an action on the merits to follow.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 1, 20 and 40, Applicant recites “fastening means”, which is being interpreted to invoke 35 U.S.C. 112(f) because it uses a non-structural term “fastening” coupled with the functional language “means” without reciting sufficient structure to achieve the function.  Therefore, “fastening means” as recited in claims 1, 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 20, 45, 47-49, 52, 53, 55 and 56 (and claims 21, 28, 32, 34, 35, 39, 46, 50, 51, 54 and 57 at least due to dependency from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, Applicant recites “wherein the lateral ridge portions of the ball control region are curved inwardly and downwardly when viewed from a transverse cross-section and define, at their outer edges, outwardly extending shoulders which include plural eyes or apertures for receiving lacing”.  The term “their” is indefinite because it can be interpreted to refer to any plural item of subject matter recited up to that point in the claim language.  Correction is required.  Examiner suggests “wherein the lateral ridge portions of the ball control region are curved inwardly and downwardly when viewed from a transverse cross-section and define, at outer edges of the lateral ridge portions, outwardly extending shoulders which include plural eyes or apertures for receiving lacing”.
the underlying foot or hose” which lacks antecedent basis in the claim.  Correction is required.  Examiner suggests “an underlying foot or hose”.
Regarding claim 45, Applicant recites “wherein the ball control region is provided by a separate element secured or adapted to be secured to the layer of material”.  In claim 1, from which claim 45 depends, Applicant recites that the layer of material includes the ball control region.  Therefore, it is somewhat confusing how the layer of material can “include” a ball control region, yet also be a separate element from the layer of material.  Correction is required.  For purposes of examination, the claim will be interpreted against the prior art as best as can be understood.
Regarding claim 46, Applicant recites “wherein the element includes a first portion that overlies and contacts an outer surface of the layer of material, which first portion includes the ball control region” (emphasis added).  This language reads unclearly.  Correction is required.  Examiner suggests (and will interpret the claim as) “wherein the element includes a first portion that overlies and contacts an outer surface of the layer of material, wherein the first portion includes the ball control region”.
Regarding claim 47, Applicant recites “wherein the element includes a second portion, which second portion is secured or adapted to be secured to the layer of material” (emphasis added).  This language reads unclearly.  Correction is required.  Examiner suggests (and will interpret the claim as) “wherein the element includes a second portion, wherein the second portion is secured or adapted to be secured to the layer of material”.
is adapted to be secured to the layer of material by being adapted to be received within a slit, or within a slit defining a pocket, in the outer surface of the layer of material” (emphasis added).  The emphasized language is unclear because it is a statement of functional language that is referencing structure in the “layer of material” that is never properly positively recited.  Specifically, it is unclear if the “a slit, or a slit defining a pocket” is being positively recited as being required structure in the outer surface of the layer of material, or if Applicant’s intention is for the second portion of the element is merely adapted to be received within a hypothetical slit, or a hypothetical slit defining a hypothetical pocket, in the outer surface of the layer of material.  Correction is required.  If the intention is for the outer surface of the layer of material to be required to have a slit or a slit defining a pocket, then Examiner suggests first positively reciting that the outer surface of the layer of material has a slit or a slit defining a pocket, and then reciting any functional language pertaining to how the second portion of the element is manipulated in relation to such a slit/slit defining a pocket.  For purposes of examination, as long as the second portion of the element is capable of being received within a hypothetical slit or hypothetical slit defining a hypothetical pocket, then the prior art will be deemed to meet the claim language, as best as can be understood.  Examiner notes that the same issue is present in claim 55, (although “layer of material” is recited as “tongue”), and therefore claim 55 is likewise indefinite, similar suggestions are provided therefor, and the claim will be interpreted in a similar manner as explained above with respect to claim 48.
thereto”.  The term “thereto” is indefinite, since it can be interpreted as referring to anything structurally up to that point in the claim language.  Correction is required.  Examiner suggests (and will be interpret the claim as) “wherein the second portion is adapted to be secured to the layer of material by being stitched, welded, or otherwise fastened to the layer of material”.
Regarding claim 52, Applicant recites “wherein the ball control region is provided by a separate element secured or adapted to be secured to the tongue”.  In claim 20, from which claim 45 depends, Applicant recites that the tongue includes the ball control region.  Therefore, it is somewhat confusing how the tongue can “include” a ball control region, yet also be a separate element from the tongue.  Correction is required.  For purposes of examination, the claim will be interpreted against the prior art as best as can be understood.
Regarding claim 53, Applicant recites “wherein the element includes a first portion that overlies and contacts an outer surface of the tongue, which first portion includes the ball control region” (emphasis added).  This language reads unclearly.  Correction is required.  Examiner suggests (and will interpret the claim as) “wherein the element includes a first portion that overlies and contacts an outer surface of the tongue, wherein the first portion includes the ball control region”.
Regarding claim 56, Applicant recites “wherein the second portion is adapted to be secured to the tongue by being stitched, welded, or otherwise fastened thereto”.  The term “thereto” is indefinite, since it can be interpreted as referring to anything to the layer of material”.
An effort have been made to identify all indefinite language with the pending claims. However, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, 15, 18, 20, 21, 28, 32, 34-40, and 45-47, 49-54, 56 and 57 (as best as can be understood, regarding claims 15, 20, 21, 28, 32, 34, 35, 39, 45-47, 49-54, 56 and 57) are rejected under 35 U.S.C. 103 as being unpatentable over Theoklitos et al. (hereinafter “Theoklitos”) (WO 2014/183170 A1) in view of Ruban (US 2008/0016717).
Examiner notes that the claims will be addressed based on order of dependency, rather than in direct numerical order.
Regarding independent claim 1, Theoklitos discloses a football shoe or football boot (football shoe #10; Fig. 1; Abstract states “football shoe or boot”; Examiner notes that the adjective “football” is a statement of intended use that does not further structurally define the claimed invention in any patentable sense; Examiner further notes that “shoe” and “boot” are equivalent, structurally, absent further distinguishing language) comprising a sole (#12), an upper (combination of upper #14, surrounding panel #19, and side portions #15 in Fig. 1 constitutes an overall upper), a fastening means (lacing #60, defined by lace/laces #62, is a fastening means) to fasten the shoe or boot in place (lacing #60 is capable of fastening the footwear in place on a foot of a user), and a layer of material (tongue #16 is a layer of material) that is configured to be disposed between the fastening means and an underlying foot or hose (Fig. 1 illustrates tongue #16 to be located in a space that is beneath lacing #60 and above the foot-receiving interior of the upper; i.e. when worn, the tongue #16 would be disposed between the lacing and a hypothetical foot or hypothetical hose), wherein the layer of material includes a ball control region (#30; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), wherein the ball control region comprises a transversely curved outer ball control surface (#32; Figs. 1 and 7 illustrate portions (#34 are lateral ridge portions; Figs. 1 and 7; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); at least part of the member constitutes a first portion), wherein the ball control surface is contactable with a football during kicking (the surface #32 is an outermost surface of the footwear, so it is at least capable of being contacted by a hypothetical football; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense, as it is directed to the intended use of the footwear), wherein said ball control surface lies rearwardly of a foremost region of the layer of material (tongue #16 underlies upper piece #20 of flap #22, which is an arbitrary foremost “region” of the tongue #16 (i.e. layer of material)), wherein the ball control region is dimensioned such that the ball control region lies generally within a region defined by opposing plural eyes, apertures, or inner sleeves in the upper (ball control region is within a region defined by apertures in the upper; as shown in Figs. 1-3, there are unlabeled apertures in the sides of upper that are shown to receive the lacing), said plural eyes, apertures, or inner sleeves being adapted to receive the fastening means (Figs. 1-3 show the apertures as receiving the lacing, which is the fastening means), and wherein the layer of material is attached to or integral with the upper (all components of the footwear are at least attached to one another, through intermediate structure if not directly attached), but is silent to the layer being attached to or integral with the upper laterally of the ball control region to each side of the ball control region.

Theoklitos and Ruban teach analogous inventions in the field of footwear with tongues.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have affixed the longitudinal side edges of the tongue #16 to the lateral edges of the upper in order to provide the footwear with a waterproof characteristic, as taught by Ruban.  As a result of the modification, the two longitudinal side edges of the tongue are attached to or integral with the upper laterally of the ball control region to each side of the ball control region.

Regarding claim 2, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above with respect to independent claim 1) is disclosed such that the ball control region is provided by an element (the ball control region itself is “an element”) formed with the layer of material (since these elements (i.e. ball control region #30 and tongue #16) are all part of the same shoe structure, they are “formed with” one another, inasmuch as this limitation has been described in the claims).
Regarding claim 13, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above with respect to independent claim 1) is disclosed such that 
Regarding claim 15, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above with respect to independent claim 1) is disclosed such that the lateral ridge portions of the ball control region are curved inwardly and downwardly when viewed from a transverse cross-section (Fig. 7 illustrates a transverse cross-sectional view that depicts the lateral ridge portions #34 to curve inwardly and downwardly; Fig. 1 illustrates a curved shoulder at the bottom/front end of the region #30 that passes inwardly from the lateral regions #34 at that front end) and define, at their outer edges, outwardly extending shoulders (extending laterally outwards from the outer edges of the ridge portions #34 themselves are shoulders of the flap #22; see Figs. 2 and 3) which include plural eyes or apertures for receiving lacing (Figs. 2 and 3 show the shoulders of the flap to contain eyes/sleeves #64 that are for receiving parts of the lacing #60).
Regarding claim 18, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above with respect to independent claim 1) is disclosed such that the layer of material extends rearwardly into a collar portion (Figs. 1-3 show the tongue #16 (i.e. layer of material) to extend rearwardly into a portion that is a collar portion, inasmuch as the collar portion has been described in the claim), wherein the collar portion extends about an ankle or lower leg of a wearer when the shoe or boot is worn (Figs. 1-3 show that the general collar portion can surround a hypothetical ankle or lower leg of a hypothetical wearer).
region comprises a relatively more rigid material for defining the lateral ridge portions and the transversely curved outer ball control surface (Page 3, Lines 20-23 of Theoklitos describe the ball control region as being relatively more rigid).
Regarding claim 37, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above with respect to independent claim 1) is disclosed such that the lateral ridge portions of the ball control region are inwardly tapered rear to front (Figs. 1 and 4 illustrate an inward taper of the lateral ridge portions, from a direction rear to front).
Regarding claim 38, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above with respect to independent claim 1) is disclosed such that each of the lateral ridge portions, at a forward extent of the ball control region, is inclined downwardly so as to diminish in height (as shown in Figs. 2 and 3’s side views, each of the lateral ridge portions diminish in height at the forward extent of the region #30 in a downward incline).
Regarding claim 40, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above with respect to independent claim 1) is disclosed such that the lateral ridge portions have a forward extent that lies rearwardly of a foremost extent of the fastening means (Fig. 1 shows the forward extent of the ridge portions, which is 
Regarding claim 45, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above with respect to independent claim 1) is disclosed such that the ball control region is provided by a separate element secured or adapted to be secured to the layer of material (“separate central piece #20” defines the flap #22, which contains the ball control region #30; upper piece #20 is sewn at its periphery #21 to the upper’s surrounding panel #19 (Page 4, Lines 17-24 of Theoklitos); since the upper piece #20 is distinct (i.e. “separate” inasmuch as defined in the claim), and is sewn to the upper via seam at periphery #21, it is “secured to” the tongue (i.e. layer of material) at least in some sense via the sewing).
Regarding claim 46, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above with respect to claims 1 and 45) is disclosed such that the element includes a first portion (see annotated Fig. 4 below; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) that overlies and contacts an outer surface of the layer of material (flap #22, which is integral with upper piece #20, has the ball control region #30; the flap #22 and upper piece #20 overlay and contact an outer surface of the tongue #16 at least in the identified first portion), which first portion includes the ball control region (see annotated Fig. 4 below, the ball control region #30 is included by the first portion).

    PNG
    media_image1.png
    722
    897
    media_image1.png
    Greyscale

Regarding claim 47, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above with respect to claims 1, 45 and 46) is disclosed such that the element includes a second portion (see annotated Fig. 4 above; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), which second portion is secured or adapted to be secured to the layer of material (the second portion is secured to the tongue (i.e. layer of material) via a peripheral sewing at #21, which secures the upper piece #20 (i.e. including the second portion) to the upper, wherein the upper is secured to the tongue; Examiner notes that all components are secured to one another, at least through intermediate structure, if not directly secured).
portion is adapted to be secured to the layer of material by being stitched, welded, or otherwise fastened thereto (at the least, the second portion is stitched, or otherwise fastened, to the tongue via peripheral sewn seam #21 or at least fastened to the tongue via intermediate structure).
Regarding claim 50, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above with respect to claims 1 and 45-47) is disclosed such that the second portion of the element is a relatively thin elongate tab located forward of, or extending from, the first portion (as shown in annotated Fig. 4 above, the second portion is an elongate “tab” (it has some measurable length greater than some measurable width, making it “elongate”) inasmuch as the tab has been defined in the claim, and the second portion has a width that is tapered in a more-thinning manner than the first portion; Examiner further notes that the structure by which to compare whether the tab is “relatively thin” has not been defined in the claim, and the identified second portion is also “relatively thin” compared to the entire shoe as a whole).
Regarding claim 51, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above with respect to claims 1 and 45) is disclosed such that the separate element includes plural eyes or apertures for receiving lacing (Figs. 2 and 3 show the shoulders of the flap, which includes the “separate element” upper piece #20 to contain eyes/sleeves #64 that are for receiving parts of the lacing #60) such that, when the shoe or boot is worn, the position of the element relative to the layer of material may be controlled (since the lacing can be tightened or loosened as desired, 

Regarding independent claim 20, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as detailed above with respect to independent claim 1) is disclosed to teach a football shoe or football boot (football shoe #10; Fig. 1; Abstract states “football shoe or boot”; Examiner notes that the adjective “football” is a statement of intended use that does not further structurally define the claimed invention in any patentable sense; Examiner further notes that “shoe” and “boot” are equivalent, structurally, absent further distinguishing language) comprising a sole (#12), an upper (combination of upper #14, surrounding panel #19, and side portions #15 in Fig. 1 constitutes an overall upper), a fastening means (lacing #60, defined by lace/laces #62, is a fastening means) to fasten the shoe or boot in place (lacing #60 is capable of fastening the footwear in place on a foot of a user), and a tongue (#16) that is configured to be disposed between the fastening means and the underlying foot or hose (Fig. 1 illustrates tongue #16 to be located in a space that is beneath lacing #60 and above the foot-receiving interior of the upper; i.e. when worn, the tongue #16 would be disposed between the lacing and a hypothetical foot or hypothetical hose), wherein the tongue includes a ball control region (ball control region #30; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com); as result of the modification of Theoklitos in view of Ruban, the tongue #16 and the ball control region region comprises a transversely curved outer ball control surface (#32; Figs. 1 and 7 illustrate a concave transverse curvature) between respective lateral ridge portions (#34; Figs. 1 and 7; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); at least part of the member constitutes a first portion), wherein the ball control surface is contactable with a football during kicking (the surface #32 is an outermost surface of the footwear, so it is at least capable of being contacted by a hypothetical football; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense, as it is directed to the intended use of the footwear), wherein said ball control surface lies rearwardly of a foremost region of the tongue (tongue #16 underlies upper piece #20 of flap #22, which is an arbitrary foremost “region” of the tongue #16), and wherein the ball control region is dimensioned such that the ball control region lies generally within a region defined by opposing plural eyes, apertures, or inner sleeves in the upper (ball control region is within a region defined by apertures in the upper; as shown in Figs. 1-3, there are unlabeled apertures in the sides of upper that are shown to receive the lacing), said plural eyes, apertures or inner sleeves being adapted to receive the fastening means (Figs. 1-3 show the apertures as receiving the lacing, which is the fastening means).
region is provided by an element (the ball control region itself is “an element”) formed with the tongue (since these elements (i.e. ball control region #30 and tongue #16) are all part of the same shoe structure, they are “formed with” one another, inasmuch as this limitation has been described in the claims).
Regarding claim 28, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above) is disclosed such that the ball control region is dimensioned such that the ball control region lies within an opening in the upper defined by opposing lateral edges of the upper (ball control region is within an opening in the upper defined by opposing lateral edges of the upper; as shown in Figs. 1-3, there are unlabeled apertures in the sides of upper that are shown to receive the lacing).
Regarding claim 32, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above) is disclosed such that the transversely curved outer ball control surface presents a concave surface (concave surface #32).
Regarding claim 34, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above) is disclosed such that the lateral ridge portions of the ball control region are curved inwardly and downwardly when viewed from a transverse cross-section (Fig. 7 illustrates a transverse cross-sectional view that depicts the lateral ridge portions #34 to curve inwardly and downwardly; Fig. 1 illustrates a curved shoulder at the bottom/front end of the region #30 that passes inwardly from the lateral regions #34 at that front end), and wherein outer edges of the lateral ridge portions define outwardly extending shoulders which includes plural eyes or apertures for 
Regarding claim 35, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above) is disclosed such that the tongue extends further rearwardly than a rearmost edge of the ball control region (Figs. 1-3 show the tongue #16 to extend rearwardly past the rearmost edge of the ball control region), and the tongue is configured to provide cushioning between the rearmost edge of the ball control region and a wearer's ankle (Page 3, Lines 10-12 of Theoklitos describe that the tongue provides cushioning therebetween).
Regarding claim 39, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above) is disclosed such that each of the lateral ridge portions, at a forward extent of the ball control region, is inclined downwardly so as to diminish in height (as shown in Figs. 2 and 3’s side views, each of the lateral ridge portions diminish in height at the forward extent of the region #30 in a downward incline).
Regarding claim 52, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above) is disclosed such that the ball control region is provided by a separate element secured or adapted to be secured to the tongue (“separate central piece #20” defines the flap #22, which contains the ball control region #30; upper piece #20 is sewn at its periphery #21 to the upper’s surrounding panel #19 (Page 4, Lines 17-24 of Theoklitos); since the upper piece #20 is distinct (i.e. “separate” inasmuch as defined in the claim), and is sewn to the upper via seam at periphery #21, it is “secured to” the tongue at least in some sense via the sewing).
portion (see annotated Fig. 4 above; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) that overlies and contacts an outer surface of the tongue (flap #22, which is integral with upper piece #20, has the ball control region #30; the flap #22 and upper piece #20 overlay and contact an outer surface of the tongue #16 at least in the identified first portion), which first portion includes the ball control region  (see annotated Fig. 4 above, the ball control region #30 is included by the first portion).
Regarding claim 54, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above) is disclosed such that the element includes a second portion (see annotated Fig. 4 above; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) secured or adapted to be secured to the tongue (the second portion is secured to the tongue via a peripheral sewing at #21, which secures the upper piece #20 (i.e. including the second portion) to the upper, wherein the upper is secured to the tongue; Examiner notes that all components are secured to one another, at least through intermediate structure, if not directly secured).
Regarding claim 56, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above) is disclosed such that the second portion is adapted to be secured to the tongue by being stitched, welded, or otherwise fastened thereto (at the 
Regarding claim 57, the modified footwear of Theoklitos (i.e. Theoklitos in view of Ruban, as explained above) is disclosed such that the second portion is a relatively thin elongate tab located forward of, or extending from, the first portion (as shown in annotated Fig. 4 above, the second portion is an elongate “tab” (it has some measurable length greater than some measurable width, making it “elongate”) inasmuch as the tab has been defined in the claim, and the second portion has a width that is tapered in a more-thinning manner than the first portion; Examiner further notes that the structure by which to compare whether the tab is “relatively thin” has not been defined in the claim, and the identified second portion is also “relatively thin” compared to the entire shoe as a whole).
Allowable Subject Matter
Claims 48 and 55 would be allowable if rewritten [1] to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and [2] to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed with the most recent formal response have been fully considered but they are not persuasive.  Examiner notes, however, that the amendments to the claims have necessitated a new/updated grounds of rejection.
Applicant’s first argument against the prior art of Theoklitos is based on the “proximity of [the] ball control region from [the] foot” (beginning on Page 9 of Remarks).  Applicant argues that in the instant application, “the ball control region lies closed to the 
Applicant further argues that “a person of ordinary skill in the art would not be motivated to modify Theoklitos in view of Ruban to attach or integrate the longitudinal side edges of the tongue to the upper because the function of the tongue in Theoklitos is to allow entry of the player's foot” and that “[a]ttaching or integrating the tongue along the longitudinal side edges to the upper would prevent access in this kind of shoe”.  This is not found persuasive because Theoklitos clearly teaches that the upper is formed of a highly flexible material (Page 4, Lines 17-20 of Theoklitos), and such flexibility would 
Applicant argues, with respect to claim 20, that the modification of Theoklitos with Ruban’s teaching “merely produces the same multiple layers between the ball control region and the player’s foot”.  Again, Examiner notes that nothing in the claims requires any particular limit to a quantity of layers that are present between the ball control region and the hypothetical foot of the wearer.
Applicant provides Section II, titled “Placement of ball control region on foot topography”.  This section appears to only be a description of the disclosed invention of the instant application, and no actual arguments are made against the prior art of record.
Applicant provides Section III, titled “Cupping of ball”.  Similarly as above, with respect to Section II, Applicant only describes the benefits of the disclosed application’s features, without providing any arguments of substance against the prior art, only stating that the independent claims are “believed to be patentably distinguishable from the cited prior art”.  Since no specific arguments against the prior art are made in Section III, no rebuttal is made by Examiner.  It is noted, however, that Theoklitos 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732